PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,775,385
Issue Date: 2020 Sep 15
Application No. 15/736,614
Filing or 371(c) Date: 14 Dec 2017
Attorney Docket No. 1089-0007US1 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR 1.182 FOR ENTRY OF CERTIFICATE OF CORRECTION TO CORRECT INVENTOR’S NAME AND APPLICANT’S NAME IN LETTERS PATENT” filed June 14, 2021 and supplemented October 13, 2021, which is treated as (a) a petition under 37 CFR 1.182 to correct the applicant data on the subject patent and (b) a request to issue a certificate of correction to correct the fourteenth inventor’s last name on the front page of the patent. 

The petition is GRANTED.

Correction of the Applicant under 37 CFR 1.182

Petitioner requests correction of a minor typographical error in the applicant’s name. Specifically, petitioner requests correction of the applicant’s name from “UCB BIOPHARMA SPRL” to – UCB BIOPHARMA SRL--. 

MPEP 605.01(III) states, in pertinent part:

If the minor typographical error in the applicant’s name is not detected until after the payment of the issue fee, the application must be withdrawn from issue or a certificate of correction must be filed, as further described below, because amendments are not permitted after the payment of the issue fee. . . . If a certificate of correction is filed, a petition under 37 CFR 1.182 must be filed with the certificate of correction after the patent issues requesting correction of the applicant’s name.

Receipt of a corrected ADS indicating the minor typographical correction to the applicant’s name filed October 13, 2021 is acknowledged. Receipt of the petition fee $420 and certificate of correction fee of $160 is also acknowledged


Correction of Inventor’s Name under 37 CFR 1.181

Petitioner states that the fourteenth inventor’s last name is not correctly stated on the front page of the patent. Specifically, the inventor’s last name was corrected July 8, 2020, prior to issuance of the patent, but the last name as corrected did not appear on the front page of the patent.

A review of the record reveals that a Rule 48 request requesting the correction of the fourteenth inventor’s last name from “WOOTTEN” to – MUNRO — was filed July 2, 2020 and was granted in the Notice of Acceptance of Request under 37 CFR 1.48(f) mailed July 8, 2020. The correction in the fourteenth inventor’s last name, however, did not appear on the front page of the issued patent. As the error was not the result of an applicant error, no fee is due in connection with this request.

The application will be forwarded to the Certificates of Correction Branch for issuance of the appropriate certificate of correction.
 
Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET